         Case 1:17-cv-07572-ALC Document 149 Filed 12/06/19 Page 1 of 2
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     December 6, 2019

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

       Re:     Knight First Amendment Institute v. U.S. Dep’t of Homeland Security et al.,
               No. 17 Civ. 7572 (ALC)

Dear Judge Carter:

       I write respectfully on behalf of the United States Department of Homeland Security
(“DHS”), Department of State (“State”), Citizenship and Immigration Services (“USCIS”),
Customs and Border Protection (“CBP”), Department of Justice, Office of Public Affairs (“OPA”),
and Department of Justice, Office of Information Policy (“OIP,” and collectively, the
“government”), defendants in the above-referenced FOIA action, to provide the Court with an
update regarding DHS’s new searches, pursuant to the parties’ joint status report dated October
11, 2019, Dkt. No. 146.

       As the Court is aware, DHS voluntarily agreed to conduct a new search for documents
responsive to plaintiff’s FOIA Request, and after reaching agreement with plaintiff on search terms
and scope, DHS completed the searches on August 28, 2019. Dkt. No. 137. Those searches
returned more than 120,000 potentially responsive documents. On November 29, 2019, DHS
completed a preliminary review of those documents for responsiveness and has determined that
277 pages are responsive and require processing. The parties have agreed that DHS will process
and produce the 277 pages by January 15, 2020.

        The parties continue to confer regarding the other agencies’ searches for documents
responsive to Item 1 of plaintiff’s FOIA Request, and will provide the Court with a status report
during the week of December 9, 2019.
        Case 1:17-cv-07572-ALC Document 149 Filed 12/06/19 Page 2 of 2



       I thank the Court for considering this matter.

                                                        Respectfully,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                             By:        /s/ Ellen Blain
                                                        ELLEN BLAIN
                                                        Assistant United States Attorney
                                                        86 Chambers Street, 3rd Floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2743
                                                        Email: ellen.blain@usdoj.gov


cc: Counsel for Plaintiff (by ECF)




                                                                                           2
